Citation Nr: 0809547	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  07-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, for purposes of accrued benefits.  

2.  Entitlement to service connection for weakness of the 
ankles, for purposes of accrued benefits.  

3.  Entitlement to service connection for a disorder 
manifested by edema of the legs, for purposes of accrued 
benefits.  

4.  Entitlement to service connection for a lung disorder 
manifested by bronchial irritation and/or edema of the lungs, 
for purposes of accrued benefits, to include the question of 
whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a lung 
disorder.  

5.  Entitlement to service connection for benign prostatic 
hypertrophy, for purposes of accrued benefits.  

6.  Entitlement to service connection for a disorder 
manifested by stress and anxiety, to include post-traumatic 
stress disorder, for purposes of accrued benefits.  

7.  Entitlement to service connection for a skin disorder, to 
include a skin disability of the hands, for purposes of 
accrued benefits.  

8.  Entitlement to an increased rate of special monthly 
compensation, pursuant to 38 U.S.C.A. § 1114(r) and 38 C.F.R. 
§ 3.352(b), based on the need a higher level of aid and 
attendance, for purposes of accrued benefits.  

9.  Entitlement to an effective date earlier than September 
24, 2002, for entitlement to service connection for 
hypertensive heart disease, for purposes of accrued benefits.  

10.  Entitlement to an effective date earlier than September 
24, 2002, for entitlement to service connection for chronic 
renal failure associated with hypertensive heart disease, for 
purposes of accrued benefits.

11.  Entitlement to an effective date earlier than September 
24, 2002, for entitlement to service connection for residuals 
of a nasal polypectomy, for purposes of accrued benefits.

12.  Entitlement to an effective date earlier than September 
24, 2002, for entitlement to service connection for sleep 
apnea associated with residuals of a nasal polypectomy, for 
purposes of accrued benefits.

13.  Entitlement to an effective date earlier than September 
24, 2002, for entitlement to service connection for bilateral 
hearing loss, for purposes of accrued benefits.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran was last separated from active service on January 
31, 1971, having served on active duty a total of twenty-one 
years, nine months, and thirteen days.  His death occurred on 
March 11, 2004.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, granting entitlement to 
service connection for the cause of the veteran's death 
(based on a finding that his service-connected chronic renal 
disease was a contributory cause of death), and denying 
entitlement to earlier effective dates for grants of service 
connection for hypertensive heart disease, chronic renal 
failure, residuals of a nasal polypectomy, sleep apnea, and 
bilateral hearing loss, all for accrued benefits purposes.  
In addition, service connection for erectile dysfunction, 
weakness of both ankles, edema of the legs and lungs, a 
bronchial irritation with a chronic cough, benign prostatic 
hypertrophy (BPH), stress and anxiety, and a skin disorder of 
the hands, all for accrued benefits purposes, was denied, as 
was the appellant's claim for special monthly compensation 
based on aid and attendance criteria.  

By separate action in December 2006, the RO in Portland, 
Oregon, granted entitlement to special monthly compensation 
based on aid and attendance criteria and special monthly 
compensation at an intermediate rate between 38 U.S.C.A. 
§ 1114(l) and (m), for accrued benefits purposes.  As well, 
entitlement to increased special monthly compensation based 
on the need for a higher level of aid and attendance, for 
accrued benefits purposes, as set out in 38 U.S.C.A. 
§ 1114(r) and 38 C.F.R. § 3.352(b), was denied.  

Pursuant to her request, the appellant was afforded an RO 
hearing in June 2006 and a hearing before the Board, sitting 
at the Portland RO, in May 2007.  Transcripts of each 
proceeding are of record.  At her Board hearing, the 
appellant submitted additional documentary evidence.  

In August 2007, the appellant moved the Board to advance her 
appeal on its docket.  That motion was subsequently granted 
by the Board and expedited consideration of the instant 
appeal has followed.  

In November 2007, the Board requested an opinion from the 
VA's Veterans Health Administration (VHA) as to matters 
involved in the instant appeal.  Once such opinion was 
received by the Board, a copy of that opinion was provided to 
the appellant and she thereafter submitted a response, with 
accompanying documentary evidence, along with a written 
waiver for its initial consideration by the RO.  

The Board herein addresses only the merits of the accrued 
benefits issues of entitlement to earlier effective dates for 
grants of service connection for various disorders.  All 
other matters, including the question of effective dates 
earlier than September 14, 1997, for grants of service 
connection for various disorders, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA's Appeals Management Center (AMC) in Washington, DC.

Various other claims for accrued benefits are identified in 
the record, including entitlement to service connection for 
an irritable bowel syndrome, secondary to anti-hypertensive 
medication for use in the treatment of service-connected 
hypertensive heart disease, and bilateral knee and arm 
disorders, and for higher initial ratings for hypertensive 
heart disease, residuals of a nasal polypectomy, sleep apnea, 
and bilateral hearing loss.  To the extent that the claim for 
an initial rating in excess of 10 percent for bilateral 
hearing loss might result in entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(o) or the maximum rate 
authorized by 38 U.S.C.A. § 1114(p), such is inextricably 
intertwined with the appellate issue of entitlement to 
increased special monthly compensation based on a need for a 
higher level of aid and attendance and must be addressed 
prior to entry of a final appellate determination.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other]; see also Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  The raised, intertwined claim 
must be adjudicated prior to the readjudication of the SMC 
claim on appeal.  All other matters are referred for initial 
development and adjudication by the RO.  


FINDING OF FACT

An informal claim for entitlement to VA compensation, 
inclusive of hypertensive heart disease, chronic renal 
failure, residuals of a nasal polypectomy, sleep apnea, and 
bilateral hearing loss, was received by VA on September 14, 
1997; entitlement to service connection for each disorder 
arose on or prior to September 14, 1997.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
September 14, 1997, for grants of service connection for 
hypertensive heart disease, chronic renal failure, residuals 
of a polypectomy, sleep apnea, and bilateral hearing loss, 
for accrued benefits purposes, have been met.  38 U.S.C.A. 
§§ 5110(a), 5121 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.400, 3.1000 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the 
appellant, the need to discuss the VA's efforts to comply 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the 
United States Code, its implementing regulations, or the body 
of law interpretive thereof, is obviated.  In this regard, it 
is pertinent to note that an issue of whether an even earlier 
effective date for grants of service connection for 
hypertensive heart disease, chronic renal failure, residuals 
of a polypectomy, sleep apnea, and bilateral hearing loss, 
for accrued benefits purposes, prior to the date of September 
14, 1997 granted by this decision, as well as all of the 
other claims in appellate status, are addressed in the remand 
appended to this decision.  

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121, as in effect on 
and after December 16, 2003; 38 C.F.R. § 3.1000.  The Board 
notes that Congress recently amended 38 U.S.C.A. § 5121 to 
repeal the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits.  This change applies only to deaths 
occurring on or after the date of enactment, December 16, 
2003, as is the case here.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003), codified at 38 U.S.C. § 5121(a).

For a claimant to prevail in an accrued benefits claim, the 
record must show the following: (1) The appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the service person 
had a claim pending at the time of his death (see 38 U.S.C.A. 
§§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998); (3) the service person would have prevailed on his 
claim if he had not died (Id.); and (4) the claim for accrued 
benefits was filed within one year of the service person's 
death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

In this instance, the appellant as the surviving spouse of 
the veteran has standing to pursue a claim for accrued 
benefits, based on the claims for earlier effective dates for 
grants of service connection filed by the veteran prior to 
his death.   Such claims remained pending at the time of his 
death in March 2004 and were followed by the timely 
submission of the appellant's claim for accrued benefits.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) mandate 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Further, the mere presence of medical 
evidence in the record does not establish an intent on the 
part of the veteran to seek service connection for the 
benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).  While the Board must interpret the veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the veteran.  Id.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  When determining the effective 
date of an award of compensation benefits, the Board is 
required to review all the communications in the file, after 
the last final disallowance of the claim that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection for hypertensive heart disease, chronic 
renal failure, residuals of a polypectomy, sleep apnea, and 
bilateral hearing loss was granted by RO action in February 
2003, effective from September 24, 2002.  The RO at that time 
determined that the veteran had filed his application for VA 
compensation alleging entitlement to service connection for 
the foregoing disorders on September 24, 2002, and by 
implication, the RO also concluded that entitlement to 
service connection for each such disorder arose on or before 
the date of receipt of his claim.  

Entitlement to the benefit sought in this instance 
necessitates entry of findings as to the date entitlement 
arose to service connection for each entity and also as to 
the date of receipt by VA of the each claim therefor.  The 
record as currently constituted indicates that on September 
14, 1997, the veteran presented himself at the VA Regional 
Office in Washington, D.C., and submitted a written statement 
setting forth, among other things, his intent to apply for VA 
benefits, inclusive of disability compensation, based on 
several health problems suffered in or as a result of his 
service during World War II, the Korean War, and the Vietnam 
Conflict.  Such correspondence was made a part of the record 
in November 2003, prior to the veteran's death, although it 
was not incorporated into the record for reasons unknown at 
the time of the veteran's interaction with VA staff in 
September 1997.  Credible, sworn testimony is offered by the 
appellant to the effect that she was present at the time of 
the above-described interaction and that it was the stated 
intent of the veteran to apply not only for a VA loan 
guaranty relating to a home loan, but also to obtain VA 
compensation benefits.  There is otherwise no indication that 
VA thereafter furnished the veteran at his address of record 
an application with which to formalize his claim(s).  As 
there is evidence of a communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit, the existence of a pending, 
unadjudicated claim for service connection for the disorders 
in question is conceded.  38 C.F.R. § 3.1(p), 3.155.  That 
being the case, all reasonable doubt is resolved in favor of 
the appellant, and it is likewise conceded that entitlement 
to service connection for each disorder arose at a point in 
time on or prior to September 14, 1997.  

Given that claims for service connection for hypertensive 
heart disease, chronic renal failure, residuals of a 
polypectomy, sleep apnea, and bilateral hearing loss were 
filed on September 14, 1997, and entitlement to service 
connection for each such disorder arose on or prior to that 
date, an effective date of September 14, 1997, for the grants 
of service connection for hypertensive heart disease, chronic 
renal failure, residuals of a polypectomy, sleep apnea, and 
bilateral hearing loss, for purposes of accrued benefits, is 
assigned.  

As indicated above, the Board herein reaches only the 
question of whether effective dates for service connection 
are assignable as of September 14, 1997, deferring all 
consideration regarding the issue of whether effective dates 
earlier than the aforementioned date are warranted, until 
further development is undertaken as set forth in the Remand 
below.

ORDER

An effective date of September 14, 1997, is assigned for the 
entitlement to service connection for hypertensive heart 
disease, chronic renal failure, residuals of a polypectomy, 
sleep apnea, and bilateral hearing loss, for accrued benefits 
purposes, subject to those benefits governing the payment of 
monetary benefits.  To that extent, alone, the appeal is 
granted.


REMAND

In the context of her accrued claims for effective dates 
earlier than September 14, 1997, for grants of service 
connection for hypertensive heart disease, chronic renal 
failure, residuals of a polypectomy, sleep apnea, and 
bilateral hearing loss, and for that matter, all of her 
accrued claims for service connection that remain, the 
appellant alleges that there was clear and unmistakable error 
(CUE) of fact or law in the RO's prior decision of February 
1948.  Among her CUE contentions is her assertion that the RO 
in February 1948 failed to adjudicate claims for service 
connection for each disability then shown by medical data 
compiled in service and thereafter.  Such claim is 
intertwined with the claims on appeal as it could impact 
these claims.  See, e.g., Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  To date, the RO has not considered the 
appellant's CUE claims and initial development on that basis, 
followed by adjudication of such matters, is required prior 
to the Board's entry of a final decision as to each issue.  

The appellant is hereby advised that previous determinations 
by an agency of original jurisdiction that are final and 
binding, including decisions as to the degree of disability, 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313- 14 (1992) (en banc).  

Specific allegations as to each claimed legal and/or factual 
error and exactly how the outcome would have been manifestly 
different but for such error are required to raise a valid 
CUE claim.  Any breach by VA of its duty-to-assist obligation 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete record, rather than an incorrect 
one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994). 

There are also for initial consideration the intertwined 
accrued claim for entitlement to an initial rating in excess 
of 10 percent for bilateral hearing loss, as referenced in 
the Introduction above.  As well, the appellant correctly 
notes that the RO has not to date entered a formal 
determination as to whether the veteran engaged in combat 
with the enemy during his period(s) of military service.  
Additionally, notice is taken that, in her response to the 
VHA opinion sought by the Board in late 2007, the appellant 
set forth what could be construed as a request or motion for 
a personal hearing in this matter, noting for the record that 
three medical professionals were prepared to testify as to 
the existence of a nexus between various claimed disabilities 
for which service connection is sought on an accrued basis 
and the veteran's active duty.  Each of the foregoing matters 
warrants further action by the RO or AMC on remand.  

It is also apparent that the finality of the February 1948 
action was not considered by the RO in the context of the 
appellant's claim for service connection for bronchial 
irritation and lung edema for accrued benefits purposes.  The 
question for initial consideration is whether the threshold 
matter with respect to this claim is whether new and material 
evidence has been received to reopen the claim or whether the 
instant appeal regarding the lung disorder is an original 
claim for service connection for accrued benefits purposes.  
Since this case must be remanded for the reasons noted above, 
the RO should determine whether the law and regulations 
pertaining to finality are applicable to the claim for 
service connection for bronchial irritation and lung edema 
for accrued benefits.  38 C.F.R. §§ 3.104(a). 

Accordingly, this matter is REMANDED for the following 
actions:

1.  Ascertain from the appellant whether 
she is seeking an additional hearing 
before the RO or Board as to the issues 
presented by the instant appeal, and, if 
an RO hearing or hearing before the 
Board, sitting at the RO, is desired, 
appropriate actions should be taken to 
afford the appellant any such hearing.  

If a Board hearing is scheduled, the RO 
should defer action on the additional 
development requested below.  If a Board 
hearing is conducted, the case should be 
returned to the Board after the hearing, 
in accordance with appellate procedures.

If a Board hearing is not conducted, the 
RO should undertake the additional 
development outlined below.  

2.  The appellant must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007), 
she must be notified of the information 
and evidence needed to substantiate her 
claims for accrued benefits, based on 
multiple claims for service connection, 
earlier effective dates for grants of 
service connection, increased SMC based 
on a need for a higher level of aid and 
attendance, and an initial rating in 
excess of 10 percent for bilateral 
hearing loss.  Such notice should be 
inclusive of the criteria for accrued 
benefits claims, as well as each 
underlying claim for service connection 
and initial or increased rating, 
including the criteria for a finding of 
CUE.  

Notice should also be furnished to the 
effect that, effective January 29, 2007, 
VA amended 38 C.F.R. § 3.1000 to ensure 
consistency with section 104 of the 
Veterans Benefits Act of 2003 ("the 
Act"), Public Law 108-183, which amended 
38 U.S.C. § 5121, with respect to payment 
of certain accrued benefits upon the 
death of a beneficiary.  See 71 Fed. Reg. 
78,368-78,369 (to be codified at 38 
C.F.R. pt. 3) (2006).  Regarding the 
claims at issue, both the death of the 
appellant and the filing of the 
appellant's accrued benefits claims 
occurred prior to the Act becoming law on 
December 16, 2003. So, the two-year 
limitation previously in effect as to the 
benefit-payable period would not apply.  
Another potentially relevant matter 
addressed in the new amendments is the 
definition of "[e]vidence in the file at 
date of death" in 38 C.F.R. 
§ 3.1000(d)(4), which has been altered to 
include "evidence in VA's possession on 
or before the date of the beneficiary's 
death, even if such evidence was not 
physically located in the VA claims 
folder on or before the date of death, in 
support of a claim for VA benefits 
pending on the date of death."  Id.; 
Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998); see also 71 Fed. Reg. 78,369; 
71 Fed. Reg. 37,027, 37,029 (2006).  

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish ratings and effective dates, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due her must then 
be provided by VA.

3.  The RO/AMC must, following a complete 
review of the claims folder, enter a 
formal determination as to whether the 
veteran engaged in combat with the enemy 
during his period(s) of military service.  
Notice in writing to the appellant of 
such determination must then be afforded.  

4.  The AMC or RO must then undertake any 
and all development it deems necessary 
with respect to the appellant's claims of 
CUE in any prior RO decisions, followed 
by an initial adjudication of such CUE 
claims, to include the preliminary 
question of whether properly pleaded 
claims for CUE have been advanced.  Among 
the allegations to be considered on the 
basis of CUE is the appellant's assertion 
that the RO in February 1948 failed to 
adjudicate then pending claims for 
entitlement to service connection for 
various disorders, including but not 
limited to erectile dysfunction, ankle 
weakness, edema of the legs and feet, 
bronchial irritation, lung edema, 
prostate disorder inclusive of benign 
prostatic hypertrophy, stress or anxiety 
disorder inclusive of post-traumatic 
stress disorder, skin disorder, 
hypertensive heart disease, renal 
failure, residuals of a nasal 
polypectomy, sleep apnea, and bilateral 
hearing loss.  

5.  The RO/AMC should thereafter 
ascertain whether finality has attached 
to the RO's denial of entitlement to 
service connection for a right lung 
disorder in February 1948 and whether the 
appellant's current claim for entitlement 
to service connection for a bronchial 
irritation and lung edema is an original 
claim for service connection or an 
application to reopen that claim.  

6.  The RO/AMC must thereafter develop 
and adjudicate the intertwined claim for 
an initial rating in excess of 10 percent 
for bilateral hearing loss, for purposes 
of accrued benefits.  If the benefit 
sought by the appellant is not granted to 
her satisfaction, she is advised that she 
must file a notice of disagreement to 
initiate an appeal and, following the 
issuance of a statement of the case, her 
timely filing of a substantive appeal is 
required to ensure consideration of such 
issue by the Board at a later time.  

7.  Lastly, the issues on appeal, 
including the question of the appellant's 
entitlement to increased SMC based on the 
need for a higher level of aid and 
attendance, for purposes of accrued 
benefits, should be readjudicated on the 
basis of all of the evidence of record at 
the time of the veteran's death and all 
governing legal authority.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional procedural 
development so as to preserve the appellant's due process 
rights.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


